DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As noted by applicant in the response filed 12/15/21, the initial claims submitted in the after-final amendment of 12/9/21 did not include the appropriate underlining of claim amendments denoting additional language added to the claims. The examiner contacted applicant’s representative on 12/13/21 and applicant agreed to re-file the claims with the appropriate markings in a supplemental response. The supplemental claims were received on 12/15/21, are appropriate for entry and are hereby examined for patentability.

Allowable Subject Matter
Claims 1-12 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant amended claim 1 to include the previously indicated allowable subject matter of claim 13. Additionally, applicant amended the claims to overcome the previous claim objections and rejections under 112(a) and 112(b). Therefore, claim 1 and the rest of the claims depending from claim 1 are allowable for the reasons stated in the previous office action of 8/9/21.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778